NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-2557-16T2


IN THE MATTER OF THE ESTATE
OF ERNA M. JONES,

DAVID J. JONES, Executor of
the Estate of ERNA M. JONES,

          Plaintiff-Appellant,

v.

BARBARA E. ADAMS,

          Defendant-Respondent,

and

WALTER R. JONES,

          Interested Party.


                   Argued September 12, 2018 – Decided September 19, 2018

                   Before Judges Yannotti, Gilson and Natali.

                   On appeal from Superior Court of New Jersey,
                   Chancery Division, Probate Part, Burlington County,
                   Docket No. 2015-1966.
            Thomas N. Ganiaris argued the cause for appellant.

            Hugh J. Hutchison (Sciolla, Hutchison, Leonard &
            Tinari, LLP) of the Pennsylvania bar, admitted pro hac
            vice, argued the cause for respondent (Leonard, Sciolla,
            Hutchison, Leonard & Tinari, LLP, and Hugh J.
            Hutchison, attorneys; Gregory E. Sciolla and Paul H.
            Schultz, on the brief).

PER CURIAM

      Plaintiff David J. Jones appeals from an order of the Chancery Division

dated January 12, 2017, which determined that upon the death of Erna M. Jones

(Mrs. Jones), defendant Barbara E. Adams became the owner of all funds in a

certain investment account, which defendant and Mrs. Jones held as joint tenants

with a right of survivorship. Plaintiff also appeals from an order dated February

12, 2016, admitting Hugh J. Hutchison of the Pennsylvania Bar pro hac vice.

Having considered the arguments presented on appeal in light of the record and

the applicable law, we affirm.

                                       I.

      We briefly summarize the relevant facts and procedural history. Mrs.

Jones was married to Walter R. Jones, Sr. (Mr. Jones), and they had three

children: plaintiff, defendant, and Walter R. Jones (Walter). Mr. Jones died on

November 5, 1998. He was seventy-four years old. At the time of his death,

Mr. and Mrs. Jones had, among other assets, an investment brokerage account

                                                                         A-2557-16T2
                                        2
with Olde Discount Corporation (ODS), which consisted of money market

funds, stocks and stock options, corporate bonds, mutual funds, and a unit

investment trust. Mrs. Jones became the owner of the ODS account, which then

had a value of about $282,024.

      Before Mr. Jones died, defendant resided in Sussex County in a home that

she owned. Mr. and Mrs. Jones resided in Southampton, New Jersey. At trial,

defendant testified that sometime before he died, Mr. Jones had suggested that

they both sell their homes and purchase another home in which they would live

together. Mr. Jones also told defendant that after he died, he wanted her to take

care of Mrs. Jones. In October 1998, defendant sold her home in Sussex County.

Defendant continued to work in North Jersey, and lived with acquaintances

while she began to look for a new home in South Jersey.

      ODS had certain regulations regarding its investment accounts, including

a regulation which required that when a joint owner of an account dies, the

account must be closed and the proceeds transferred to the owner's estate or to

a new account in the name of the surviving party. After Mr. Jones died, Mrs.

Jones arranged to meet with Michael Quinn, an investment representative at

ODS, in order to comply with the ODS regulation. Defendant accompanied her

mother to the meeting. At the meeting, Mrs. Jones and defendant completed an


                                                                         A-2557-16T2
                                        3
account application, which identified Mrs. Jones as the "[a]pplicant" and

defendant as a "[s]econd [p]arty." They checked the box for an account with

"[j]oint [t]enants [w]ith [r]ights of [s]urvivorship." On December 7, 1998,

Quinn approved the application.

      Quinn testified that he did not recall the meeting with Mrs. Jones and

defendant, but noted that he regularly opened accounts of this type. Quinn said

it was his practice to ask clients the kind of account they wanted. For joint

accounts with a right of survivorship, Quinn would explain that if one party died,

the surviving party would become the owner of the account. Quinn stated that

except for Mrs. Jones's and defendant's signatures, all of the writing on the

application form was his.

      Quinn did not recall discussing Mrs. Jones's will or her estate plan. He

testified that typically, he does not ask clients for a copy of their wills. He also

did not recall whether Mrs. Jones told him she was making a gift to defendant.

After the application was approved, the balance in the ODS account was

transferred to the new account, which the parties refer to as Olde Investors

Account II (the Account).

      In 1999, defendant purchased a house in Marlton, New Jersey. Mrs. Jones

planned to sell her home in Southampton and move into defendant's new home,


                                                                            A-2557-16T2
                                         4
but she refused to contribute monies for its acquisition. Defendant purchased

the home with the proceeds from the sale of her Sussex County residence and

other monies that she borrowed. Mrs. Jones later sold her home in Southampton

and moved into the Marlton home with defendant. She intended to live with

defendant for the remainder of her life.

      Defendant testified that after her father died, Mrs. Jones was healthy,

active, mentally competent, and independent. She said her mother handled her

own finances, wrote her own checks, paid her own bills, and made deposits to

and withdrawals from her accounts. In February 2000, Mrs. Jones opened a

money market account in her own name with The Vanguard Group. She also

had checking and savings accounts with Beneficial Bank.

      In 2013, Mrs. Jones's health began to deteriorate, and she was hospitalized

due to a neck injury. In February 2013, Mrs. Jones executed a power of attorney,

authorizing defendant to act on her behalf on health and financial matters. The

attorney who prepared the power of attorney testified that at the time, Mrs. Jones

appeared mentally competent and understood what she was doing. Later, when

Mrs. Jones's health declined, defendant used the power of attorney to withdraw

money from her mother's Beneficial accounts to pay her mother's expenses.




                                                                          A-2557-16T2
                                           5
      Plaintiff testified that Mrs. Jones did not intend to bequeath all of the

monies in the Account to defendant. He said that his parents always had treated

their three children equally.    According to plaintiff, his mother was not

financially astute, and she relied upon her husband and others to handle the

family's finances. Plaintiff testified that after his father died, his mother was

despondent and she lacked the mental capacity to make financial decisions.

      Plaintiff and Walter testified that at times, they stayed in their sister's

home in Marlton. Plaintiff noted that after his mother moved in with defendant,

she drove her own car to go shopping and to church. She also socialized with

friends. According to plaintiff, at that time, his mother's mind was "o.k.," but

she was grieving over his father's death. He noted that his mother drove her own

car until she was ninety-one years old.

      Mrs. Jones died on June 25, 2015, at age ninety-five. In her will, Mrs.

Jones appointed plaintiff as executor of her estate. She directed that all of her

debts and funeral expenses be paid, and she bequeathed the remainder of her

estate to her husband, if he survived her. The will further provided that in the

event Mr. Jones did not survive her, the remainder of the estate would be given

to her surviving children "in equal shares."




                                                                         A-2557-16T2
                                          6
      On November 5, 2015, plaintiff filed a verified complaint in the trial court

pursuant to Rule 4:67-1(a) challenging the distribution to defendant of the funds

in the Account. Plaintiff sought a determination that under the New Jersey

Multiple-Party Deposit Account Act (the MPDAA), N.J.S.A. 17:16I-1 to -17,

the Account was not a joint account with a right of survivorship, and defendant

had no legal right to all of the funds. Plaintiff further claimed the Account had

been established as a "convenience account" and all the monies in the account

were part of the estate, which should be distributed in accordance with the will.

Plaintiff also claimed that Mrs. Jones and defendant had a confidential

relationship, and defendant had exercised undue influence in having her mother

name her as a joint owner of the Account with a right of survivorship.

      Plaintiff sought an order requiring defendant to pay over the funds in the

Account to the estate, so that they could be shared equally by Mrs. Jones's three

surviving children, as provided in her will. In addition, plaintiff sought an order

requiring defendant to return to the estate certain monies she had withdrawn

from Mrs. Jones's accounts. In his complaint, plaintiff named Walter as an

interested party.

      In January 2016, defendant filed an answer disputing plaintiff's claims.

She also filed a motion pursuant to Rule 1:21-2(b)(3) seeking Hutchison's


                                                                           A-2557-16T2
                                         7
admission pro hac vice to represent her in the case. Plaintiff opposed the motion.

The judge entered an order dated February 12, 2016, finding that defendant had

shown good cause for Hutchison's admission pro hac vice.

      On February 26, 2016, the judge denied plaintiff's application for relief

and converted the matter to a plenary proceeding. The judge afforded the parties

an opportunity for discovery.      Plaintiff later filed a motion for summary

judgment, which the judge denied.

      In October 2016, the judge conducted a trial and thereafter filed a written

opinion. The judge found that Mrs. Jones did not intend to make an inter vivos

transfer of the Account to defendant. The judge also found that a confidential

relationship existed between Mrs. Jones and defendant, but defendant did not

exercise undue influence upon Mrs. Jones when she opened the Account.

      In addition, the judge decided that Mrs. Jones did not intend to establish

a joint account with defendant as a convenience account so defendant could pay

Mrs. Jones's expenses. The judge concluded that defendant was a joint owner

of the Account with a right of survivorship, and she was entitled to all of the

funds in the Account upon Mrs. Jones's death.

      The judge determined that under the MPDAA, the funds in the Account

belonged to defendant as the surviving joint owner, and plaintiff had not


                                                                          A-2557-16T2
                                        8
presented clear and convincing evidence showing that Mrs. Jones had a different

intent when the Account was opened. The judge also rejected plaintiff's claim

for the return of monies that defendant had drawn from Mrs. Jones's accounts

because the monies had been used to pay Mrs. Jones's expenses.

      The judge memorialized her factual findings and legal conclusions in a

judgment dated January 12, 2017. This appeal followed.

                                       II.

      On appeal, plaintiff argues that the trial judge erred by finding that upon

Mrs. Jones's death, defendant was entitled to all of the monies in the Account.

Plaintiff argues that there is clear and convincing evidence that Mrs. Jones did

not intend the Account would be a joint account with a right of survivorship ,

and therefore defendant did not have a right under the MPDAA to all of the

funds in the Account.

      Plaintiff further argues that because Mrs. Jones and defendant had a

confidential relationship, defendant was required to establish by clear and

convincing evidence that Mrs. Jones created the Account free of undue influence

and that she intended to make an inter vivos gift to defendant. Plaintiff contends

defendant did not make the required showing, and therefore the funds in the




                                                                          A-2557-16T2
                                        9
Account are part of Mrs. Jones's estate and subject to distribution in accordance

with her will.

      In addressing these arguments, we note initially that in a non-jury trial,

the trial court's factual findings are "binding on appeal when supported by

adequate, substantial and credible evidence." Rova Farms Resort, Inc. v. Inv'rs

Ins. Co. of Am., 65 N.J. 474, 484 (1974) (citing N.J. Turnpike Auth. v.

Sisselman, 106 N.J. Super. 358, 370 (App. Div. 1969)). We will not disturb the

court's findings of fact or conclusions of law "unless we are convinced that they

are so manifestly unsupported by or inconsistent with the competent, relevant

and reasonably credible evidence as to offend the interests of justice." Ibid.

(quoting Fagliarone v. Twp. of N. Bergen, 78 N.J. Super. 154, 155 (App. Div.

1963)).

      Our deference to the trial court's fact-finding is especially appropriate

where, as here, "the evidence is largely testimonial and involves questions of

credibility." Cesare v. Cesare, 154 N.J. 394, 412 (1998) (quoting In re Return of

Weapons to J.W.D., 149 N.J. 108, 117 (1997)). We defer to the judge's findings

because the trial court heard the testimony, had the opportunity to observe th e

witnesses and therefore had a better opportunity than a reviewing court to




                                                                         A-2557-16T2
                                      10
evaluate the veracity of the witnesses. Gnall v. Gnall, 222 N.J. 414, 428 (2015)

(citing Cesare, 154 N.J. at 412).

      A. The MPDAA

      The MPDAA provides in pertinent part that "[s]ums remaining on deposit

at the death of a party to a joint account belong to the surviving party or parties

as against the estate of the decedent unless there is clear and convincing

evidence of a different intention at the time the account is created." N.J.S.A.

17:16I-5(a). The parties agree that the Account is a "joint account" as defined

in N.J.S.A. 17:16I-2(d). The statute states that a "joint account" is "an account

payable on request to one or more of two or more parties whether or not mention

is made of any right of survivorship, and regardless whether the names of the

parties are stated in the conjunctive or in the disjunctive." Ibid.

      Here, the trial judge noted that clear and convincing evidence is evidence

that "should produce in the mind of the trier of fact a firm belief or conviction

as to the truth of the allegations sought to be established." Estate of Ostlund v.

Ostlund, 391 N.J. Super. 390, 400 (App. Div. 2007) (quoting In re Purrazzella,

134 N.J. 228, 240 (1993)). The evidence must be "so clear, direct, and weighty

and convincing as to enable [either a judge or jury] to come to a clear conviction,




                                                                           A-2557-16T2
                                        11
without hesitancy, of the truth of the precise facts in issue." Ibid. (alteration in

original) (quoting In re Seaman, 133 N.J. 67, 74 (1993)).

      The judge found defendant had testified credibly about the circumstances

under which the Account was opened. Defendant's testimony was corroborated

by Quinn's testimony and the documentary evidence presented at trial. The

judge determined that although Mrs. Jones's will provided that after payment of

her funeral expenses and debts, the remainder of the estate would be shared

equally by her three surviving children, this did not "override [the] independent

and intervening step by [Mrs.] Jones in which she designated [defendant] as joint

tenant with [a] right of survivorship to [the Account]."

      The judge found that Mrs. Jones's action was "consistent and

contemporaneous" with her decision to sell her home and move in with

defendant with whom she intended to reside for the remainder of her life. The

judge stated that there was no evidence to corroborate plaintiff's assertion that

Mrs. Jones once told him she added defendant as an owner of the Account "for

convenience."     The judge noted that plaintiff's claim was "significantly

tempered" by his "strong motive" to obtain one-third of the Account.

      The judge also noted that in support of his claim, plaintiff had relied upon

two letters plaintiff had written to defendant. The judge found that plaintif f's


                                                                            A-2557-16T2
                                        12
reliance upon the letters was misplaced. The judge observed that plaintiff wrote

the letters ten years after the Account was opened, and this was after plaintiff's

relationship with defendant had soured.

      We are convinced there is sufficient credible evidence in the record to

support the judge's conclusion that under the MPDAA, the assets remaining in

the Account belonged to defendant upon Mrs. Jones's death.            The record

supports the judge's determination that plaintiff failed to present clear and

convincing evidence showing that Mrs. Jones did not intend to establish a joint

account giving defendant a right of survivorship.

      B. Inter Vivos Transfer/Confidential Relationship/Undue Influence

      In addition to the statutory test established by the MPDAA fo r

determining ownership of the account upon the death of one owner, a party may

challenge ownership of a joint account by showing evidence that the person who

opened the Account had a confidential relationship with the survivor. Ostlund,

391 N.J. Super. at 401 (citing Pascale v. Pascale, 113 N.J. 20, 30 (1988); In re

Estate of Penna, 322 N.J. Super. 417, 422 (App. Div. 1999)).           If such a

relationship is established, a presumption of undue influence arises, which the

survivor must rebut with clear and convincing evidence. Ibid. (citing Pascale,




                                                                          A-2557-16T2
                                       13
113 N.J. at 30-32; Penna, 322 N.J. Super. at 426; Petruccio v. Petruccio, 205

N.J. Super. 577, 580-81 (App. Div. 1985)).

      The test for determining whether a confidential relationship existed is

"whether the relations between the parties are of such a character of trust and

confidence as to render it reasonably certain that the one party occupied a

dominant position over the other and that consequently they did not deal on

terms and conditions of equality." Id. at 402 (quoting Blake v. Brennan, 1 N.J.

Super. 446, 453 (Ch. Div. 1948)). In making that determination, the court

should consider whether: (1) a relationship of trust and confidence between the

parties actually existed; (2) the parties dealt with each other on terms of equality;

(3) one party has superior knowledge of the details and effect of a proposed

transaction based on a fiduciary relationship; (4) a party has exerted

overmastering influence over the other party; and (5) one of the parties is weak

or dependent on the other. Ibid.

      Here, the judge found that Mrs. Jones did not intend to make an inter vivos

transfer of the Account to defendant because the record "clearly establishe[d]"

that Mrs. Jones retained her full interest in the Account. The judge noted that

both Mrs. Jones and defendant had to sign forms for withdrawals from the

Account. The judge pointed out that plaintiff had conceded defendant did not


                                                                             A-2557-16T2
                                        14
use the Account to pay Mrs. Jones's expenses, although some of the funds in the

Account were later transferred to Mrs. Jones's Vanguard account.

      The judge also found that a confidential relationship existed between Mrs.

Jones and defendant. The judge noted that no evidence had been presented at

trial indicating that defendant exercised overmastering influence over Mrs.

Jones in 1998, when the Account was opened. The judge determined that there

was no evidence indicating that Mrs. Jones was "weak or dependent" upon

defendant when the Account was opened.

      The judge noted, however, that in 1998, defendant had prepared wills for

both of her parents. When doing so, defendant had persuaded her parents not to

exclude Walter from their bequests, and to name plaintiff as executor in their

respective wills. In the application to open the Account, defendant identified

her mother's address as her own. Moreover, in 1999, Mrs. Jones sold her home

in Southampton and moved in with defendant in her home in Marlton. The judge

concluded that the evidence showed that a confidential relationship existed

between defendant and Mrs. Jones.

      On appeal, plaintiff argues that because the judge found that Mrs. Jones

did not intend to make an inter vivos gift of the Account to defendant, the judge

should have ruled that defendant was not the owner of the Account and the


                                                                         A-2557-16T2
                                      15
monies were part of Mrs. Jones's estate. We disagree. Here, the judge found

that when Mrs. Jones opened the account, she did not intend to make a gift of

the Account to defendant because Mrs. Jones retained her full interest in the

Account during her lifetime. That finding did not preclude the judge from

deciding that Mrs. Jones intended that defendant would be a joint owner of the

Account, with a right of survivorship.

      In responding to plaintiff's arguments on appeal, defendant argues that the

judge erred by finding that she had a confidential relationship with her mother.

Defendant asserts that such a relationship does not exist if the parties deal with

each other on equal terms, even though they are family members. Defendant

maintains there is no evidence she ever dominated her mother or exercised

overmastering influence over her. She asserts her mother remained strongly

independent for more than a decade after the Account was opened.

      We are convinced, however, that there is sufficient credible evidence in

the record to support the judge's finding that a confidential relationship existed

between Mrs. Jones and defendant. Defendant's arguments on this point lack

sufficient merit to warrant further discussion. R. 2:11-3(e)(1)(E).

      Plaintiff further argues that the judge erred by failing to require defendant

to present clear and convincing evidence showing she did not exercise undue


                                                                           A-2557-16T2
                                         16
influence over Mrs. Jones when the Account was opened. Plaintiff contends

there was no proof that Mrs. Jones understood the legal effect of creating a joint

account with a right of survivorship. He asserts that Mrs. Jones's other accounts

were solely in her name. Plaintiff contends Mrs. Jones was not aware that, upon

her death, defendant would receive the Account, which contained the bulk of

her assets.

      As noted, the judge found that defendant did not exercise undue influence

over her mother when the Account was opened.            The judge decided that

defendant had presented clear and convincing evidence regarding the

circumstances under which the Account was established. The judge pointed out

Mrs. Jones made her own financial decisions, as shown by her refusal to provide

defendant with monies to help her purchase her new home in Marlton.

      The judge also pointed out that in 1998 and 1999, Mrs. Jones was active

and independent, even though she was grieving over her husband's death. She

handled the arrangements for her husband's funeral and later arranged for the

sale of the marital home. Moreover, Mrs. Jones drove her own car, socialized

with friends, attended church, and went on trips. She also maintained her own

checking and savings accounts, which she used while she was living with

defendant.


                                                                          A-2557-16T2
                                       17
      The judge noted that at trial, plaintiff acknowledged that even before his

father died, his mother wrote her own checks and handled the household

expenses. The judge also noted that plaintiff had testified he had no knowledge

of what his mother intended when she opened the Account. He knew she

maintained separate accounts. The judge pointed out that when they testified in

depositions, both plaintiff and Walter conceded that they had no evidence

defendant exercised undue influence over their mother.

      The judge concluded that defendant had presented sufficient evidence to

rebut the presumption that she exercised undue influence over her mother with

regard to the Account. The judge found the evidence established that defendant

did not unduly influence her mother to name her as a joint owner of the Account

with a right of survivorship. There is sufficient credible evidence in the record

to support the judge's findings.

      We reject plaintiff's contention that the judge failed to require defendant

to rebut the presumption of undue influence with clear and convincing evidence.

In her opinion, the judge noted that "[p]laintiff carries the burden of proving, by

a preponderance of the evidence, that a confidential relationship exist[ed]"

between his mother and defendant. The judge also stated that, if plaintiff was

able to prove such a confidential relationship existed, "the burden shifts to the


                                                                           A-2557-16T2
                                       18
donee to prove that no undue influence or deception was used to gain the

advantage," and in proving this, the proponent of the document "must overcome

the presumption by clear and convincing evidence." Thus, the judge required

defendant to present clear and convincing evidence to show she did not exercise

undue influence over Mrs. Jones when she named her as joint owner of the

Account with a right of survivorship.

                                        III.

      Next, plaintiff argues that the Account should be considered part of Mrs.

Jones's estate because it was a convenience account.        Joint accounts are

sometimes created as convenience accounts to enable a named party to pay the

depositor's bills and manage his or her finances. See Sadofski v. Williams, 60

N.J. 385, 398-400 (1972).     When a depositor creates a joint account as a

convenience, the monies in the account do not pass to the other named party

upon the depositor's death. See ibid.

      In this case, the judge found that "[d]efendant's actions at the time the

[A]ccount was created and [thereafter] do not suggest that the [A]ccount was set

up as a convenience account for [Mrs.] Jones or ever used in that manner." The

judge noted that "both [p]laintiff and [d]efendant agree that [d]efendant never




                                                                        A-2557-16T2
                                        19
accessed this account to satisfy [Mrs.] Jones's living expenses and medical

needs."

      The judge observed it was unlikely Mrs. Jones intended the Account

would be used as a convenience account because the Account was opened in

1998 when Mrs. Jones was still living in her own home. The judge pointed out

that this was "before [defendant] purchased her Marlton home and long before

[Mrs.] Jones suffered any significant health setbacks."

      The judge also wrote that the Account "was anything but convenient, as

the [A]ccount required special forms to be executed bearing both account

holders' signatures for withdrawals to be made." The judge observed that Mrs.

Jones's "decision to leave the funds in this particular account to [defendant],

after [Mrs. Jones] died," could be construed to have been done "in recognition

of the sacrifices [defendant] was making to care for her."

      The judge stated that when the Account was opened, "[p]lans were clearly

underway . . . for [Mrs.] Jones to move in with her daughter . . . [and] live

with [defendant] for the rest of her life." The judge noted that at trial, plaintiff

testified that he had a conversation with his mother, in which she purportedly

told plaintiff that defendant's "name was put on the account for 'convenience

purposes.'" The judge said the testimony was "contrived" and found that it was


                                                                            A-2557-16T2
                                        20
contradicted by plaintiff's admission that he had no knowledge of what his

mother intended when she set up the Account. Plaintiff also "could not recall

any pertinent details of this critical exchange, including the date or year of the

conversation."

      The judge explained that "[p]laintiff's uncorroborated statement that his

mother told him she intended this account as a convenience account simply

lacked credibility." The judge concluded that Mrs. Jones did not intend the

Account would be used as a convenience account, and that the Account was

never used in that manner. We conclude there is sufficient credible evidence in

the record to support the judge's findings. Plaintiff's arguments to the contrary

lack sufficient merit to warrant further discussion. R. 2:11-3(e)(1)(E).

                                       IV.

      Alternatively, plaintiff argues that "at the very minimum," the trial court

should have ordered a reapportionment and reallocation of the monies in the

Account to pay for certain of Mrs. Jones's expenses. Plaintiff contends that

reapportionment and reallocation of the funds is warranted because defendant




                                                                           A-2557-16T2
                                       21
"intentionally" withdrew $100,198 1 from Mrs. Jones's other accounts. Plaintiff

claims these expenses should have been paid with monies in the Account.

      We note that at trial, defendant's attorney stated on the record that "all of

the checks that were in [dispute] with respect to [defendant]'s taking expenses

have been accepted and are off the table for the purposes of this trial," to which

plaintiff's attorney responded "[t]hat's correct." Thus, it appears that plaintiff

withdrew any claim for reimbursement of the monies defendant withdrew from

Mrs. Jones's other accounts.

      In any event, the judge rejected plaintiff's claim for reapportionment and

reallocation of funds in the Account. The judge found that since 2000, Mrs.

Jones paid her monthly rent, tax bills, and household contributions using her

own checking account. The judge also found that after Mrs. Jones's health began

to decline, defendant withdrew funds from Mrs. Jones's Beneficial accounts to

pay for Mrs. Jones's expenses.

      The judge stated, "[d]efendant maintained a detailed account of checks

written and expenditures made . . . [and] there is no evidence [d]efendant abused

her power of attorney in issuing payments or that she deviated from [Mrs.


1
  The total includes $63,829 in caregiver expenses; $4,398 paid by defendant as
expense reimbursement; $26,822 in health care expenses; $964 for the repair of
a piano; and $4,185 for renovation of a bathroom shower.
                                                                           A-2557-16T2
                                       22
Jones's] own reliance on these same accounts when [Mrs. Jones] first moved in

with [d]efendant." The judge concluded that "[p]laintiff's contention [Mrs.]

Jones 'designated [the Account] for her health and care expenses' is not

supported by the credible trial evidence."

      We are convinced the record supports the judge's conclusion that

defendant did not improperly withdraw funds from Mrs. Jones's accoun ts, and

that there is no basis to require defendant to reimburse the estate for the monies

withdrawn from those accounts.

                                        V.

      Plaintiff further argues that the trial court erred by granting defendant's

application for Hutchison's admission pro hac vice. A motion for pro hac vice

admission is committed to the sound discretion of the court. See L. Feriozzi

Concrete Co. v. Mellon Stuart Co., 229 N.J. Super. 366, 369 (App. Div. 1988).

We will not reverse the trial court's order granting admission of the attorney pro

hac vice unless shown to be a mistaken exercise of discretion. See ibid.

      Rule 1:21-2(b)(3) governs pro hac vice admission of attorneys in civil

actions. The rule provides in pertinent part that the motion shall be granted only

if the court finds, based upon a supporting affidavit, that there is good cause for

such admission, which shall include:


                                                                           A-2557-16T2
                                       23
            (A) the cause in which the attorney seeks admission
            involves a complex field of law in which the attorney is
            a specialist, or

            (B) there has been an attorney-client relationship
            with the client for an extended period of time, or

            (C) there is a lack of local counsel with adequate
            expertise in the field involved, or

                   . . . .

            (F) such other reason similar to those set forth in this
            subsection as would present good cause for the pro hac
            vice admission.

            [Ibid.]

      In support of the application for Hutchison's pro hac vice admission,

defendant presented the court with a certification from Gregory E. Sciolla, an

attorney with the firm Leonard, Sciolla, Hutchison, Leonard & Tinari, LLP. In

his certification, Sciolla states Hutchison is a partner in the firm, and Hutchis on

is a member in good standing of the Pennsylvania bar.

      Sciolla also states that Hutchison is qualified to serve as lead counsel in

this case. He asserts Hutchison has special expertise in this "type of case" and

defendant had asked him to represent her in this litigation. Furthermore, at oral

argument on the motion, Sciolla noted that this case involved issues related to

Mrs. Jones's power of attorney, the relationships of the beneficiaries to the


                                                                            A-2557-16T2
                                        24
estate, and Mrs. Jones's mental status. Sciolla asserts Hutchison "has had great

experience with" these issues.

      On February 12, 2016, the judge entered an order granting defendant's

motion for the reasons set forth in a statement appended to the order. The judge

found that defendant had established good cause for Hutchison's admission

pursuant to Rule 1:21-2(b)(3)(F) because "this case involves matters in which

Hutchison specializes."

      On appeal, plaintiff argues the judge erred by allowing Hutchison to

appear pro hac vice. He asserts Hutchison has appeared numerous times in

matters in the New Jersey courts, including another case before the same judge.

He notes that the law firm's website does not indicate that Hutchison has

expertise in estate litigation. He contends this is not a case involving a comp lex

field of specialization, and there is no indication that Hutchison and defendant

had an attorney-client relationship over an extended period of time.

      We are not persuaded by these arguments. We are convinced there is

sufficient credible evidence in the record to support the judge's determination.

The judge's decision to admit Hutchison pro hac vice was a reasonable exercise

of discretion under Rule 1:21-2(b)(3)(F).

      Affirmed.


                                                                           A-2557-16T2
                                       25